This appeal is from a judgment of the district court of Oklahoma county, dissolving a temporary restraining order.
The temporary restraining order in question had been granted by said court to restrain the execution of a judgment which had been previously rendered by said court in another and different case.
Upon final hearing on its merits, said temporary restraining order was dissolved and the petition therefor ordered dismissed, and this appeal is to reverse such judgment.
Also the judgment which these plaintiffs *Page 127 
in error had sought to enjoin was appealed to this court, being No. 17164, Schneider et al. v. Republic Supply Co., the judgment in which was affirmed by this court and rehearing denied January 18, 1927. See 123 Okla. 98, 252 P. 45.
The ground for the injunction in the instant case was the alleged invalidity of the judgment in the Schneider Case, supra, and inasmuch as the validity of the judgment in the Schneider Case has already been determined by this court, and its validity sustained, and the judgment therein affirmed, the grounds for injunction have become moot.
See Youngblood et al. v. Inc. Town of Wewoka et al.,95 Okla. 28, 225 P. 695.
The appeal is therefore dismissed.
Dismissed.
All the Justices concur.